Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 10th, 2020, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 5,591,522 A1).
With regards to claim 1, Sakai discloses an insulating tape for flat cable used in electronic wiring, the insulating tape comprising, laminated in order, a polyester film 12 (insulating film), an anchor coat (not depicted), and an adhesive layer 11 (Sakai: col. 2, lines 24-31; col. 9, lines 40-45; col. 10, lines 21-26; Fig. 4(a)). The adhesive layer has a thickness of 0.03 to 0.2 mm (30 to 200 microns), which overlaps the 
With regards to claim 6, the anchor coating thickness of 0.1 to 30 microns disclosed in Sakai overlaps the claimed range of 15 to 40 microns, thereby establishing a prima facie case of obviousness (see above discussion).

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai as applied to claim 1 above, and in further view of Kiyoshi et al (JP2001222919A). Kiyoshi et al is read from an accompanying English machine translation.
With regards to claim 2, Sakai discloses a flexible flat cable reinforcing tape as applied to claim 1 above. Sakai does not appear to disclose the anchor coat as having a composition comprising 100 parts by mass of a thermoplastic saturated copolyester resin, and 3 to 25 parts by mass of a compound having two or more isocyanate groups per molecule.

With regards to claim 3, Sakai teaches a tape as applied to claim 1 above. Although the tape of Sakai comprises a hot-melt adhesive, Sakai does not appear to teach selection of a thermoplastic saturated copolyester adhesive for the hot-melt adhesive. However, it is noted that the heat seal layer of Kiyoshi comprises a combination of a thermoplastic saturated polyester formed from multiple dihydric alcohol monomers (i.e., rendering the polyester a copolyester) (Kiyoshi: para. [0014] and [0018]-[0019]). Selection of these materials would have been obvious to a person of ordinary skill from the viewpoint of enhancing heat resistance, durability, and blocking resistance (Kiyoshi: abstract).
With regards to claim 7, the anchor coat of Kiyoshi comprises 0.5 to 10 parts by mass of a compound containing two or more isocyanate groups (component b2) per 100 parts by mass of the polyester resin (component b1), which is substantially close to the claimed range of more than 10 parts .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai as applied to claim 1 above, and in further view of Shanai et al (US 2014/0158398 A1).
With regards to claim 4, Sakai discloses a heat seal tape as applied to claim 1 above. Sakai does not appear to disclose a softening temperature of 95C or higher.
Shanai discloses an adhesive resin composition used in forming a film for covering a flat cable, the film having structure and function similar to that of the claimed invention and Kiyoshi, in that it comprises a base film, an anchor coat, and an adhesive layer laminated in order, and further in that the film is used to protect a flat cable from high temperatures while remaining flexible (Kiyoshi: Figs. 1 and 2; para. [0003]-[0005] and [0064]). Sakai and Shanai are analogous art because they are related to the same field of endeavor of adhesive films for protecting flat cables. Shanai teaches adjusting the softening point of the film material based on the needs one of ordinary skill has, with higher softening temperatures leading to difficult hot melt processing, and lower softening temperature leading to worse heat resistance (Shanai: para. [0046]). Effectively, then, Shanai acknowledges softening point as a result-effective variable, and provides motivation to one of ordinary skill to adjust the softening point of the .

Claim is 8 rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kiyoshi as applied to claim 2 above, and in further view of Shanai et al.
With regards to claim 8 Sakai and Kiyoshi teach a tape as applied to claim 2 above. However, Sakai and Kiyoshi do not appear to teach an amorphous, or non-crystalline, copolyester within the anchor coat.
Shanai teaches that amorphous resins in particular are widely used for adhesion purposes (Shanai: para. [0009]). Therefore, one of ordinary skill would have found it obvious to have selected an amorphous, or non-crystalline, copolyester for the anchor coat of Sakai, since amorphous resins have higher adhesion, adhesion being a main function of the anchor coat of Sakai (Shanai: para. [0009]). However, it is further noted that based on the disclosure of Shanai, an amorphous polyester is one of two choices known in the art, and therefore selection of an amorphous polyester constitutes selection 

Response to Arguments
	Applicant’s arguments/amendments with respect to the rejections under 35 U.S.C. 103, see Applicant’s response filed July 10th, 2020, have been considered and are found persuasive. In particular, the Examiner agrees that the Kiyoshi reference cannot teach the claimed anchor coat thickness of 15 to 50 microns. Therefore, the rejections have been withdrawn. However, new grounds of rejection are made in view of the Sakai reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783